UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                                        ORDER
 June 26, 2017
                                                         Before
                                       ILANA DIAMOND ROVNER, Circuit Judge
                                       DIANE S. SYKES, Circuit Judge
                                       DAVID F. HAMILTON, Circuit Judge

                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 15-2170                             v.

                                         DEANDRE ARMOUR,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:13-cr-00159-SEB-DKL-1
 Southern District of Indiana, Indianapolis Division
 District Judge Sarah Evans Barker

The following is before the court: MOTION PURSUANT TO 28 U.S.C. § 1651 AND/OR RULE
60(a) OF CIVIL PROCEDURE TO CORRECT A CLERICAL MISTAKE, filed on May 30, 2017,
by pro se Appellant.

Duryea Rogers moves to amend our opinion in the appeal of his co-defendant, Deandre
Armour. United States v. Armour, No. 15-2170. Rogers explains that the opinion incorrectly
states that he testified against Armour, and he asks us to correct the opinion to reflect that he
did not cooperate with the government. The government responds that it does not object to the
change. Therefore,

IT IS ORDERED that the opinion is AMENDED as follows:

     In the last paragraph on page 2, the sentence that reads "Both testified against Armour, who
     went to trial" shall be replaced with the sentence "Hardy testified against Armour, who
     went to trial."

       form name: c7_Order_3J(form ID: 177)